Case 2:20-cv-00405-GMB Document1 Filed 10/31/19 Page 1of5

\A-v - av \- wn

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA

Shewatle Lath

Plaintiff,

vs. Civil Action No. 4QD-2019~ OL05 |
SMP Rutomelve.

Defendant(s)

COMPLAINT

1. Plaintiff resides at [lA Sed Ave Selma Ma. 3ko|
2. Name(s) of defendant(s) SMe Arutomokive,

3. Location of principal office(s) of the named defendant(s) HAO North a0" Street

Sule 3400 Brenanelian , Ma pam 303

 

4. Nature of business of defendant(s) Arudomehve, ( Mercedess Perr Supplier)

 

5. Approximate number of individuals employed by defendant(s) Ooo of Moe

 

6. The acts complained of in this suit concern:

(A)____ Failure to employ me.

(B) Termination of my employment.
(C)_____ Failure to promote me.
(D)___ Other acts as specified below:

 

 

 

 

Rev. 8/2015
Case 2:20-cv-00405-GMB Document1 Filed 10/31/19 Page 2 of 5

7. Plaintiff is:

(A) Presently employed by the defendant.
(B) Not presently employed by the defendant.
The dates of employment were Oct : Zot 7 ~ eb. 92, go! &

 

(1)_____ Plaintiff was discharged.
(2) Plaintiff was laid off.
(3)_____ Plaintiff left the job voluntarily.
8. Defendant(s) discriminated against me on account of my:
(A) vw Race ___—*Sex
i“ Color _____ National Origin
___ Religion

Therefore, I am bringing this action for employment discrimination pursuant to Title VII
of the Civil Rights Act of 1964, specifically, 42 U.S.C. § 2000-5.
(B) _____ Physical disability
_____ Mental disability
Therefore, I am bringing this action pursuant to the American with Disabilities Act,
specifically, 42 U.S.C. § 12117.
(C) ___. Age
Therefore, I am bringing this action pursuant to the Age Discrimination in Employment
Act of 1967, specifically, 29 U.S.C. § 626.
9. The name(s), race, sex, and the position or title of the individual(s) who allegedly
discriminated against me during the period of my employment with the defendant company is
(are) Seven Mesre-
10. The alleged discrimination occurred on or about Peevey da Dal

11. The nature of my complaint, i.e., the manner in which the individual(s) named above

 
Case 2:20-cv-00405-GMB Document1 Filed 10/31/19 Page 3 of 5

discriminated against me in terms of the conditions of my employment, is as follows: ever

Nore , SMP Supervi8ar, “Told “Veam Solis and North
America, Onsite To get cl o} Me (Sromalty Wot) ond Get
him a pibite 4uf ore! trey did ust that

 

 

 

 

12. The alleged illegal activity took place at SMP

 

13. I filed charges with the Equal Employment Opportunity Commission regarding alleged
discriminatory conduct by defendant(s) on or about (\ ON \ \ dol f
I have attached a copy of the Notice-of-Right-to-Sue letter issued by the Equal Employment

Opportunity Commission. This letter was received by me on

 

14. I seek the following relief:
(A) Recovery of back pay.
(B) L-einstatement to my former job, and any other relief as may be appropriate,

including injunctive orders, damages, costs and attorney’s fees.

nae; Ltbibec 27 al9 Lhaumaltr Wee

 

 

 

 

 

Signature of Plaintiff
eltig, |
seen Shes 1A Bed Ave Sere Ya. 3LI6!
: SF got AR yp c Address of Plaintiff
22) bone ES: (334 S0S- 30
7B, ‘BL. Lf Telephone Number of Plaintiff
“fA STAT e.

s $2
Case 2:20-cv-00405-GMB Document1 Filed 10/31/19 Page 4 of 5
EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

To: Shawalto M. Watts From: Birmingham District Office
712 3RD AVE Ridge Park Place
Selma, AL 36701 1130 22nd Street

Birmingham, AL 35205

 

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
GLENDA BROWN-WADE,
420-2019-01031 EO Investigator (205) 212-2056

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

OO BUUUU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge wili be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the

alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

OCT - 2 2019

BRADLEY A. ANDERSON, (Date Mailed)
District Director

Enclosures(s)

cc: SMP
Ronald D. Scott Williams, Attorney
420 North 20" Street, Suite 3400
Birmingham, AL 35203
Shansotlo Ldash>:20-cv-00405-GMB Document1 Filed 10/31/19 Page 5 of 5

TIA Bed Que.

JIS Sk Seseen St
Mobi le Ala. Sloe 02

 
